 In the Matter Of MONTGOMERY WARD & COMPANYandRETAIL CLERKSINTERNATIONAL PROTECTIVEASSOCIATION,. AFFILIATEDWITH THEA. F. L.Case No. 7-B-1877.-Decided February 13,1945Mr. William B. Powell,of Chicago, Ill., for the Company.Mr. George S. Fitzgerald,of Detroit, Mich., for the A. F. L.Mr. Nicholas J. Rothe,of Detroit, Mich., for the C. I. O.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended petition duly filed by Retail Clerks InternationalProtective Association, affiliated with the A. F. L., herein called theA. F. L., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Montgomery Ward & Com-pany, Royal Oak, Michigan, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenoticebefore Robert J. Wiener, Trial Examiner. Said hearing washeld at Detroit, Michigan, on December 27 and 28, 1944.The Com-pany, the A. F. L.,1 and UnitedRetail,Wholesale and DepartmentStore Employees of America, C. I. 0., and its Local 332, herein collec-tively called the C. 1. 0., appeared, participated, and were affordedfull opportunity to be heard,to examineand cross-examine ,witnesses,and to introduce evidence bearing on the issues.At the hearing, theC. I. O. moved to dismiss the petition herein.The Trial Examinerreferred this motion to the Board.For reasons stated in Section III,infra,the motion is granted.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :'The A. F. L. also appeared on behalf of its Local 1514.60 N. L.R.B,No.108-574 MONTGOMERY WARD & COMPANYFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY575Montgomery Ward & Company, an Illinois corporation, is-engagedin the sale and distribution of general merchandise at retail throughthe media of mail order houses and retail stores.The Company oper-ates 9 mail order houses and approximately 650 retail stores through-out the United States.The Company owns and operates 4 retailstores in the Detroit, Michigan, metropolitan area, and we are solelyconcerned herein with one of these stores, namely : the retail storelocated at Royal Oak, Michigan.Approximately 90 percent of themerchandise sold by the 4 stores in this area is purchased from sourceslocated in States other than the State of Michigan, and less than 1percent of the sales of these stores is shipped to points outside theState of Michigan.Orders from the catalogue of the Company are'taken in each of the 4 retail stores in this area, and 90 percent of suchcatalogue merchandise is shipped directly to the Company's customers'from its warehouse located in Chicago, Illinois.The total mail orderbusiness done by the 4-stores approximates 3 percent of the total vol-ume of lusiness.This percentage is the same with particular refer-ence to the business of the Royal Oak store.In view of the foregoing facts, we find that the Company, in theoperation of its Royal Oak store, is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDRetail Clerks International Protective Association, and its Local1514, are labor organizations affiliated with the American Federationof Labor, admitting to membership employees of the Company.United Retail,Wholesale and ' Department Store Employees ofAmerica, and its Local 332, are labor organizations affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company._III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONproceeding seeking an investigation and certification of representa-tives of employees in the Company's Royal Oak store. Thereafter, inNovember, it orally requested recognition from the Company as thecollective bargaining representative of certain employees in that store,and in the same month filed the amended petition herein. By letterdated December 11, 1944, addressed to the Company's district man-ager, the A. F. L. repeated its request for recognition, and on Decenl- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 21, 1944, the Company replied by letter stating that "this is - amatter tobe decidedby the National Labor Relations Board ..."On January 13, 1942, the C. I. O. was certified as the collective bar-gaining representative of employees of the Company'sRoyal Oakstore.2Subsequently,on February 19, 1942, the Company and theC. I. O. reached an accord,which was reduced to memorandum form,upon certain provisions with respect to a collective bargaining agree-ment.However, the C. I. O. refused to execute a contract consistingsolely of these provisions,and the memorandum was not signed byeither of the parties.In a letter dated November 5, 1942, the C. I. O.-requested the Company to meet with it and negotiate concerning wagesand other matters.Negotiations were conducted by the parties pur-suant to the C. I. O.'s request,but no agreement was consummated re-garding the issues raised.On December 7, 1942, the C. I. O. resortedto the NationalWar LaborBoard for determination of the issues ofwages and whether or not union shop and check-off seniority, andarbitration provisions should be included within a collective bargain-ing agreement between the parties.Hearings upon these issues wereconducted in January 1943 before a mediation panel,which thereafterissued a report' unanimously recommending the inclusion within acollective bargaining agreement of maintenance-of-membership andcheck-off,seniority,and arbitration clauses.At that timethe media-tion panel did not make any report with respect to wages, but appar-ently decided to issue a separate report after a study had been madeby the Bureau of Labor Statistics of the wages paid at the Company'sstores and by its competitors.These recommendations were adoptedin totoby the National War Labor Board in its opinion and directiveorder issued August 20, 1943.3The study of the Bureau of Labor Statistics was completed on July1, 1943, and copies were sent to the parties.However, the partiesfailed to reach an agreement on wages,and a further hearing was heldbefore a mediation panel on September 23, 1943.Thereafter theNational War Labor Board issued a directive order on May 22, 1944,supplemetlting its directive order of August 20, 1943, by providingthat certain terms and conditions of employment respecting wagesshould govern the relations between the parties 4The two directiveorders were later reaffirmedby theNationalWar Labor Board in -adirective order issued December 14, 1944,5 which provided that :'This certification is reported in 36 N-L R B 2048See in ReMontgomery Ward and Company,10 War Lab.Rep 415; Case No 3930-CS-D.4In ReMontgomery Ward and Company,Inc,16 War Lab. Rep. 399, Case No. 3930-D.5 In ReMontgomery Ward and Company, Inc,War Lab Rep,Case No 3930-CS-D.Many of the foregoing facts are set forth in the opinions accompanying the directive ordersissued by the National War Labor Board, of which we take official notice. MONTGOMERY WARD & COMPANY577The terms and conditions of employment set forth in theAugust 20, 1913 and May 22, 1944 directive orders shall be in-corporated in a signed agreement . . .Meanwhile, negotiations between the Company and. the C. I. O.affecting all four stores in the Detroit, Michigan, metropolitan area,including the Royal Oak store, were being continued and a proposedagreement, including provisions for back pay, was submitted to theCompany by the C. I. O. at a meeting in July 1944. At a subsequentmeeting held in the same month, the C. I. O.'s Regional Director in-sisted that, in accordance with the directives of the National WarLabor Board, a maintenance-of-membership and check-off provisionbe-included within the-agreement, and the Company thereupon brokeoff negotiations.-At the hearing, the C. I. O. moved for a dismissal of the proceed-ing, contending, in effect, that it had been compelled to resort to theprocesses of the National War Labor Board, that Directives issued bythat agency were not complied with by the Company, that it is en-titled to a reasonable time within which to obtain it contract includingthe terms of such Directives, and that it is entitled to a further reason-able period within which "to put that contract into force."As a newly certified bargaining representative, within the firstyear of its designation bythe Board, the C. I. O. initiated proceedingsbefore the National War Labor Board in order to resolve' the substan-tial issues relating to collective bargaining ° which had arisen betweenit and the Company.' Directives disposing of these matters were thenissued by that agency and were later reaffirmed by it on December 14,1944, with the statement that the terms and conditions of employmentwhich they contained were to be "incorporated in a signed agreement."Had the case been brought before us for decision after the institutionof the National War Labor Board proceedings and prior to the issuanceof the Directives, we are satisfied that, in accordance with our well-settled principles, we would have dismissed the petition.$ InMatterof Kennecott Copper Corporation 9we held :... An election . . . might serve to negate the proceedings ofthe War Labor Board, require new proceedings before that Board,8As noted above, questions concerning wages, union shop and check-off, seniority and ar-bitration were submited to the National War Labor Board for determination.T Inasmuch as the subject mater of these issues was not covered by the memorandum ofFebruary 19, 1942, and since the parties did not sign that document, we find no merit in theCompany's assertion to the effect that the CIO has had the benefits of a full collective bar-gaining relationshipSignificantly, an A. F. L. witness testified that when she'presentedgrievances as the CIO's chief steward at the Royal Oak store, no mention was ever madeof the 1942 memorandum8Matter of Aluminum Company of America,53 N L R B. 593;Matter of KenneeottCopper Corporation, Nevada Mines Division,51 N. L. R B. 1140.9 See footnote 8,supra.628363-45-vol 60-38 ,578DECISIONS OF NATIONAL LABOR RELATIONS BOARDand create uncertainty and unsettled bargaining conditions foran additional indeterminate period.From the standpoint ofstable labor relations,it is undesirable to penalize a statutoryrepresentative for unavoidable delays consequent upon its volun-tary acceptance of orderly procedures established by governmentalauthorityfor the adjustment of differences with an employer:To charge a certified bargaining representativewithsuch delayswould have the effectof discouraging resort to such orderly pro-cedures and promoting industrial strife and unrest which the Actwas designed to avoid . . .[Italics supplied.]And, if the matter were to have come to usfor determination earlyin the term of a contract of reasonable duration entered into betweenthe Company and the C. I. O. embodying the provisions of the Direc-tives, we also would have refused to direct an election, thus permittingthe employees the enjoyment of these contractual gains 10In the present posture of the case the content of the issued Direc-tives reaffirmed as recently as December 1944, has not been incorpo-rated into a signed agreement,as ordered.We are asked to afforda labor organization,forced into a large measure of inactivity byrecourse to the peaceful means of settlement provided by the Govern.ment,ll a reasonable period within which to attain this end, and,achiev-.ing it, an additional reasonable time to insure to the employees itsbenefits.This request,in our opinion,is entirely justified, anid we shallgrant it.Accordingly,eve find that no question affecting commerceexists at this time concerning the representation of employees of theCompany'sRoyal Oak store.The A.F.L.'s amended petition will bedismissed.12-ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor,Relations Board hereby ordersthat the amended petition for- an investigation and certification ofrepresentatives of employees of Montgomery Ward & Company, Royal,Oak, Michigan,filed by Retail Clerks International Protective Asso-,ciation, affiliated with the A. F. L., be, and it hereby is, dismissed.MR.GERARDD.REILLY,concurring :I concur in the view that the petition should be presently-dismissed,,but on grounds which the majority opinion has not set forth.10Matter of Aluminum Company of A ae.nca,58 N L R B 24."There is no evidence that the C I 0 failed in any manner to act expeditiously.12We wish to make it clear that the matter contained in the concurring opinion, whichwas fully considered by us and rejected as irielevant,forms no part of the basis for ourdecision. MONTGOMERY WARD & COMPANY579Judicial notice iiiay be taken of the fact that"the Royal Oak Store,the-subject of these proceedings, is one of the retail outlets of Mont-gomery Ward & Company,-which is being operated by the Secretary ofWar pursuant to an Executive Order of the President'13 based in parton Section 3 of the War Labor Disputes Act, popularly known as theSmith-Connally Act.14The seizure of these properties has been thesubject of litigation in the United States District Court of the North-ern District of Illinois,15 and the Government has-announced its inten-tion of appealing a judgment of that Court denying a petition for aninjunction and declaratory judgment.Since a stay has been grantedpending appeal, it is apparent that the War Department will continueto operate this enterprise for a considerable period.We are there-fore faced with the question as to-whether or not this is an appropriatetime to issue an order for an election.Since the Secretary of War's authority over labor relations is lim-ited by Section 2 of the Order, which directs him,inter alia,to "observethe terms and conditions of the directive orders of the National WarLabor Board, including those dated June 6 and 16, 1944, and Decem-ber 14 and 15, 1944, it would appear that he would not be authorizedto enter into negotiations for other terms and conditions of employ-ment.Under these circumstances, selection of a new bargaining agentwould be nugatory.Consequently, an election at this time would'be premature.I think the dismissal of the petition should be without prejudice,however, since the case in other respects is not readily distinguishablefrom theYale and Townecase."13ExecutiveOrder No 9508, dated December 27, 194414Act of June 25, 1943, U. S Code, Title 50, Sec. 1503.15U S v. MontgomeryWard itCo., No. 44C1611 (15 LRR 745)- 10Matter of Automatic Transportation Company, Divisionof The Yale it Towne Mfg Co ,59 N L. R. B. 970.-